AO 245B(Rev. 02/]8) Jiidgment in a Crimina| Case
Slieet l

 

UNiTED STATES DisTRicT CoURT

Soutiiern Disti'ict of Mississippi

UNITED S'TA'l`ES OF Ai\/IERICA

'_¢
C
U
O
§
l'I'l
Z
._3
E
3>
O
E
§
Z
,’J>
L_`
O
>
/§
fl

 

 

 

 

 

 

 

l
V. )
DAVID MENDOZA § Casc Numbci‘: 1:lScr55LG-Rl-IW-001
> usiyi Nami>ei-; 20313-043
)
) Adrian Almaguer
} nljet-`c;darit’s Attomey
THE DEFENDANT: `
g pleaded guilty to count(s] __ C_O_lmtz_ Oftl:l¢ llldinm€m ____ _ _
l:| pleaded nolo contendere to count(s) m __ ___
which Was accepted by tlie court.
l:l Was found guilty on count(s) __ ii j
after a plea ot`not guilty.
fl
The defendant is adjudicated guilty of these ot`t`enses:
Title & Section Nature of Offense Offeiise Ended Count
21 U.S.C. § 841(a)(‘l) Possession with latent to Distribute 500 Grams or More of 03/20/2018 2
Cocaine
The defendant is sentenced as provided in pages 2 through 7 7 n ot"this judgment The sentence is imposed pursuant to
the Sentencing Reforn'i Act of 1984
[l The defendant has been found not guilty on count(s) iii j 7 ` v
g COunt(S) 1 M is E:| are dismissed on the motion ot` the United Siates.

 

_ _ lt is ordered that the det`end_ant`must notify the United States attorney for this district Within 30 da s of_any change ofnanie. residence
or mailing address iintil_ail finest restitution,_costs. and special assessments imposed lay this jiidg_inent are fu ly paid. lt ordered to pay restitution
the defendant must notify the COui't and United StateS attorney of material changes in economic circumstances

February 13__._§1.939, /7/\

Date of imposition

  
  

 

Sigiiature ot`Jii`dge

The Honorable Louis Guirola Jr,. U.S. District Judge

Nairie and `l'itie of.ludge

as //S;%~’é //9

 

 

bare

AO 245B(Rev. 02/18) Judgment in a Criminal Case

Sheet 2 _ imprisonment

 

 

Judgiueiit j Pagc iii of 7
DEFENDANT; DAVID MENDOZA _
CASE NUMBER: i;iscrs§LG-RHW-ooi

Il\/IPRISONMENT

The defendant is hereby Cominitted tO the custody Of the Federal Bureau OYPrisons to be imprisoned fOl' 'd tOtEli term OT".

one hundred and six {106) months as to Count 2 of the Indictment.

El The couit makes the following recommendations to the Bureau of Pi'isons:

The Court recommends that the defendant be housed in a facility as near to his home as possible, to facilitate visitation. and that the
defendant participate in any Bureau of Prisons substance abuse programs, including the 500 hour drug treatment program, for which he is
deemed eligible

§Zl The defendant is remanded to the custody of the United States Marshal.

ij 'l`he defendant shal§ surrender to the United States Marslial for this district:

|] at fl a.m. [] p.m. on

 

l:l as notified by the United States i\/larshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bui'eau of Prisons:

l:] before

 

|] as notified by the United States Marshai_. but no later than 60 days from the date of sentencingl

 

 

 

 

|:| as notified by the Probation or Pretrial Services Office.
§
RETURN

l have executed this judgment as follows:

Defendant delivered on 7 to
a . With a certified copy of this judgment

UNITED S'tATEs MARSH.‘-‘u_
By

 

DEPU'l`Y UNITED S`i`A'l`ES MARSHAL

AO 24SB(Rev. 02/18) Judgment in a Criminal Case
Sheet 3 7 Supervised Reiease

 

Jiidgmerit_Page _3_ ____ cf __ z___ _ _ __

DEFENDANT: DAVID MENDOZA
CASE NUMBERI l:lSchSLG-RHW-OOI
SUPERVISED RELEASE

Upon release from imprisonment you will be on supervised release for a term of :

five (5) years as to Count 2 of the |ndictment.

MANDATORY CONDITIONS

You must not commit another federal. state or local crinie_
You must not unlawfully possess a controlled substance

L.u p`_),_-

You must refrain from any unlawful use of a controlled substance You must submit to one drug test vvithin 15 days of release front
imprisonment and at least two periodic drug tests thereafter_ as determined by the court_

ij The above drug testing condition is suspended_ based on the court's determination that you
pose a low risk of future substance abuse. wheels i'fappticabte)
4_ t:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663/t or any other statute authorizing a sentence of
restitution sheet ifapp/icablo
You must cooperate in the collection of DNA as directed by the probation officer. rehet-ki_'i"apptit-abte)

l:l[<l

You must comply With the requirements of the Sex Offender Registration and Notification Act (34 U_S.C_ § 2090¥, et seq.) as
directed by the probation officer. the Bureau of Prisons. or any state sex offender registration agency in the location where you
reside work, are a student or were convicted of a qualifying offense (¢-hei-k ifappri¢-abie)

7_ l:| You must participate iri an approved program for domestic violence renee-k i_';'appti‘¢-abi‘e)

You must comply with the standard conditions that have been adopted by this court as weli as with any other conditions on the attached
page

AO 24SB{Rev_ 02/18) _li.idgment in a Criminal Case

Sheet JA Supervised Release

 

Judgirient - - Page 4 Uf 7
DEFENDANT: DAVID iviENDoZA
CASE NUMBER¢ i:iscrssLo-RHW-ooi

STANDARD C()NDITIONS OF SUPERV[SI()N

As part of your supervised release. you must compiy with the following standard conditions of`supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about_ and bring about improvements in your conduct and conditioii.

f_ You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
release from imprisonment unless the probation officer instructs you to report to a different probation office or within a different time
frame_

2. Af`ter initially reporting to the probation officer you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instiucted.

3. Yoii must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

Yoii must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with). you must notify the probation officer at ieast 10 days before the change lf notifying

the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72

hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere and you must permit the probation officer to
take any items prohibited by the conditions ofyour supeivision that he or she observes iii plain view.

7_ You must work full time (at least 30 hours per week) at a lawful type of employment1 unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find tull-time employment, unless the probation officer excuses
you from doing so_ if you plan to Change Wliere you work or anything about your work (sucl'i as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least i()
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony_ you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

. It` you are arrested or questioned by a law enforcement officer_ you must notify the probation officer within 72 hours.

lO_ You must not own, possess__ or have access to a firearm1 ammunition1 destructive device1 or dangerous weapon (i.e_, anything that was
designed_ or was modified for1 the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers)_

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the pem'iission ofthe court.

12_ lt` the probation officer determines that you pose a risk to another person (including an organization). the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk_

f3. You must follow the instructions of the probation officer related to the conditions of supervision

via

U.S. Probation Ofiice Use Only

A U.S_ probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditionsl For further information regarding these conditions1 see ()i'ei'vi'ew o/`Pr'ol)nti`oit and Siipei'i'i`serf
Relerisc C{)iici'i'!i`oiis_ available at: www_uscourts_eov_

 

Det`endant's Signature Date

 

AO 245B(Rcv. ()2/18) .ludginciit in a Criininu| Case

Slieci _iD Supci“viscd Rclcasc

.ludgmcnt Pagc __ __5 of -/_"__ __

DEFENo/-\NT: nAvu) iyiENnozA
C`»‘\SE NUMBER-' irisc.-Ssto-Riiw_<)oi

_io

b.l

SPECIAL CONDITI()NS ()F SUPERVISION

. The defendant shall not incur new credit charges or open additional lines ofcredit without the approval ofihe probation officer, and

unless the defendant is in compliance with the installment payment schedule

The defendant shall provide the probation office with access to any requested financial information

. The defendant shall submit his person, property. house, residence vehicle, papers, computers other electronic communications

devices, data storage devices. or media_. or office, to a search conducted by a United States probation officer. Failure to submit to a
search may be grounds for revocation of release The defendant shall warn any other occupants that the premises may be subject to
searches pursuant to this condition An officer may conduct a search pursuant to this condition only when reasonable suspicion
exists that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
violation Any search must be conducted at a reasonable time and in a reasonable inannei'.

. The defendant shall participate in a program oftesting and/or treatment for drugs and/or alcohol abuse as directed by the probation

officer. The defendant shall contribute to the cost of treatment in accordance with the probation office co-payment policy.

The defendant shall refrain from any use of alcohol.

. The defendant shall not possess, ingest or otherwise use a synthetic narcotic or synthetic cannabinoid, unless prescribed by a

licensed medical practitioner, and for a legitimate medical purpose and approved by the U.S. Pi'obation Office.

. In the event the defendant resides iii, or visits, ajurisdiction where marijuana_. or marijuana products._ has been approved, legaiized,

or decriminalized, the defendant shall not possess, ingest, or otherwise use niari_iuana, or marijuana products, uniess prescribed by a
licensed medical practitioner, and for a Eegitimate medical purpose.

AO 24SB(Rev. 02/| S) Judgmerit in a Criininal Case
Sheet 5 _ Criininal Monctary Penalties
Judgment _ Page 6 of 7 __
DEFENDANT; DAV[D MENDOZA

CASE NUMBER: 1: lScr55LG-RHW-001
CRIl\/I[NAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penaities under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessirienti'r F inc Restitution
TOTALS S 100.00 S S I0,000.00 S
l:l The determination ofrestitution is deferred until . An xiiiieiideri' Jiin'gmeiii i`ii cr Ci'i`iiii`iirii' Crtse(AU 245£‘) will be entered

after such determination
|:l The defendant must make restitution ( including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment each payee shall receive an approximatelyUproportioned payment, unless specified otherwise i_n
the priority order or percentage payment column eiow. l'Iowever` pursuant to 18 S. . § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Narne of Pavee Total Loss** Rcstitution Ordc~rcd Prioritv or Percentage
'I`OTALS $ __ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine ofmore than $2.500. unless the restitution or fine is paid in full before the
fifteenth day after the date of`the judgment. pursuant to [S U.S.C. § 3612(fi. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default. pursuant to 18 U.S_C. § 3612(g`).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the § fine [:l restitution

i:l the interest requirement for the [l fine l:l restitution is modified as follows:

* Justice for Victims ofTraffiokin Act of 2015, Pub. L. l\io. ll4-22.
** Findings for the total amount o losses are required under Chapters lOQA1 l lU~ l lUA` and l 13A ofTitle 18 for offenses committed on or
after Septeniber 13. 1994, but before April 23, 1996.

AO 245B(Rev. 02/] 8) Judgment iii a Criininal Casc

Sl'iect 6 _ Scliedu§e of Payiiieiits

Judgmeiit~ Page 7_ of 7

DEFENDANT: oAvii)ileNoozA
CASE NUMBERi i;iscrssLG-RHw-ooi

SCHEDULE OF PAYMENTS

Ilaving assessed the defendant`s ability to pay. payment oftlie total criminal monetary penalties is due as follows:

A

E

E
|:l

W

Lump sum payment of$ 10’100'00 _____ due inimediately. balance due

|:l not laterthan ___ `or
[| in accordance with t:] C_ |___| D. |:| E. or |:] Fbelow; or

Payment to begin immediately t may be combined with i:| C` iZ] D. or E F below]; or

Payi'li€l'ii iii equal ____ ____________ (e.g., weekl'_y. i'iioniilii'_vl qiiorter.l_v) installments of $ __ _ OVet' a period Oid
___ (e.g., months or_i-ears), to commence ___ (e.g., 30 or 60 doys) after the date of this judgment; or
Payment in equal monthly (e.g., ii)eekly, monrhi'y. quarter-ny installments of $ 150-00_ over a period of

60 months (e.g., months oryeors)` to commence _Yd_a¥_$ _ (e.g., 30 or 60 doys) aft;release from imprisonment to a

term ofsupervisioii; or

Payment during the term of supervised release will commence within __ _ (e.g., 30 or 60 days) after release from
imprisoninent. The court will set the payment plan based on an assessment ofthe del"endant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties;

The payment of the line shall begin while the defendant is incarcerated In the event that the line is not paid in full at the termination ot`
supervised telease, the defendant is ordered to enter into a written agreement with the Financial Litigation Uriit ofthe U.S. Attorney's Office
for payment of the remaining balance Additionally, the vaiue of any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the Treasury Ot`fset Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penalties '

Unless _the court ha_s expressly ordered otherwise. if this judgment imposesimprisonment\ pa tent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bui'eau of Prisons’ Inmate
Financial Responsibility Program. are made to the clerk ot the couit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[|

Joint and Sevei’al

Defendant and Co-Defend_ant Names_ and Case Numbers deducting defendant number), Total Amount, joint and Several Aniount.
and corresponding payee, if appropriate

'l`he defendant shall pay the cost of prosecutioiii
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendants interest in the following property to the United States:

_Payrnents shall be applied ir_i th_e follo_win order: (l ) assessment, (2) restitution principal. (3) restitution interest,_ t4) fine principal. [_5) fine
interestq (6] community restitution (7) J A assessinenti (8) penalties and {9) costs. including cost of prosecution and court costs

